Title: From Thomas Jefferson to Diodati, 3 April 1790
From: Jefferson, Thomas
To: Diodati-Tronchin, Jean, Count de



New York April 3. 1790.

In taking leave, my dear Count, of the country which united our residence, and which procured me the happiness of your society, I cannot omit to express to yourself and Madame la comtesse Diodati my most affectionate Adieux. I had left you with very different expectations, and were it not that I am told I may be more useful here, I would have used the liberty allowed me of returning there which would have been most agreeable. I hope that by this time you are in the midst of calm and tranquility, and that the new government will make amends for all the sufferings it has cost. Permit me to return you my sincere thanks for all your kindnesses and attentions to me, of which I shall retain a lively and lasting sense. Here too I must beg leave to place those I owe to Madame la comtesse to whom as well as to yourself I pray for long years of health and happiness, and that you may be in all your undertakings as prosperous as you deserve to be. Accept for you both the homage of those sentiments of affectionate & respectful attachment with which I have the honor to be your most obedient & most humble servant,

Th: Jefferson

